DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 4-10 and 27-37, drawn to an acid sulfide scavenging method.
Group II, claims 11-25, drawn to an acid sulfide scavenging composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the Groups lack unity of invention because even though the inventions of the Groups require the common technical feature of claim 11’s composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Luna, US 6,063,346 (2000) (listed in applicant’s 2-22-21 IDS).  Luna teaches H2S and/or mercaptan scavenging compositions comprising components such as maleimides (maleimide itself being the simplest member thereof and would be ‘at once envisaged’ by those of ordinary skill in the art), triazines (triazine itself, being the simplest member thereof and basic/alkaline, would also be so envisaged), amines (also basic/alkaline), and mixtures thereof.  See Luna at, e.g., col. 2, ln. 33-50.  Given Luna’s teaching of the appropriateness of employing any of its listed components or a combination thereof, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select and employ any (MPEP 2143 (E) & 2144.07) or multiple (MPEP 2143 (A) & 2144.06) of such components, such as those previously listed.  As such, the requisite unity of invention is lacking a posteriori.
During a 6-7-22 telephone conversation with agent Janine Susan, Ph.D. a provisional election was made without traverse to prosecute the invention of Group I, claims 4-10 and 27-37.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-25 are withdrawn from further consideration by Examiner per 37 CFR 1.142(b) as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder.  Note: 35 U.S.C. 121’s prohibition against double patenting rejections does not apply where the restriction requirement is withdrawn by Examiner before the/any patent issues. See MPEP § 804.01.

Specification
The specification is objected to because it lacks a “Brief Description of the Drawings” section.  37 CFR 1.74; MPEP 608.01(f).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Instant claims 4-10 and 27-37 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-24 of co-pending Appl’n # 17/270,375 (published 7/1/21 as US 2021/0197116) (2/22/21 amended claim set) (“’375”). Though the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope and do not manifest any non-obvious differences. This is a provisional nonstatutory double patenting rejection since the patentably indistinct claims have not in fact been patented.
Regarding instant claims 4 and 29-36, ‘375 claims a method of scavenging acidic sulfide species from an industrial or environmental material, comprising contacting the material with i) an amino compound such as the triazine derivative methoxypropylamine triazine (“MOPAT”) (the selection of which from ‘375’s claimed list of appropriate amino compounds being prima facie obvious, see, e.g., MPEP 2143 I.(E) & 2144.07), which are considered to be bases/basic materials per instant claim 1 et seq., and ii) a compound such as propenal or maleimide.  See ‘375 at, e.g., clms. 1-3 and 5-9.  While ‘375’s claims do not refer to propenal or maleimide as a compound “including a soft electrophilic centre”, this does not connote patentability: nomenclature differences, without more, do not give rise to non-obviousness.  See Ex parte Stanley, 121 USPQ 621, 625 (BPAI 1958) (holding that mere nomenclature differences do not patentably distinguish a claim from the prior art), and Sellers v. Cofrode 35 F. 131 (C.C.E.D. Pa. 1888) (per curiam) (stating that a difference in naming “does not tend to distinguish”).  See also In re Skoner, 517 F.2d 947, 950 (CCPA 1975) (reaching conclusion so as to prevent “the allowance of claims drawn to unpatentable subject matter merely through the employment of descriptive language not chosen by the prior art”).  As such, ‘330 renders said instant claims prima facie obvious.
Regarding instant claims 5-6, ‘375 so claims.  See ‘375 at, e.g., clms. 9-10.
Regarding instant claim 7, while ‘375 does not specifically claim such concurrent contact with both components i) and ii), doing so nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the limited number of choices for performing such contacting (i.e. either concurrently or sequentially).  MPEP 2143 I.(E).
Regarding instant claims 8-10, ‘375 so claims.  See ‘375 at, e.g., clms. 11-13.
Regarding instant claims 27-28, given the obviousness of concurrently contacting ‘375’s components i) and ii) as detailed above, compound i) (an organic composition) is provided in compound ii) (an organic composition) and vice versa.  Also, ‘375 so claims.  See id. at, e.g., clms. 22-23.
Regarding instant claim 37, ‘375 so claims.  See id. at, e.g., clm. 24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-5, 7-8, 10, 27-28, and 31-37 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO2018/097108 (published 5/31/18) (English machine transl’n) (“’108”).  Regarding claims 4-5, 7-8, 10, 27-28, and 31-37, ‘108 discloses a method of scavenging H2S from a sour gas stream comprising 0.5 vol% H2S, 49.5 vol% N2, and 50 vol% CH4, comprising contacting the sour gas with an organic solution of the amine TMEDA (which is considered to be a base per claim 1) and acrolein (aka propenal) at a T of -30 to 500oC, with 0 to 300oC or -30 to 150oC being preferred.  See ‘108 at, e.g., pp. 6 and 11 (mid-page: temp. ranges); Ex. 1 & 9.  Note that the endpoints of ‘108’s T ranges are considered to be specific values vis-à-vis claim 37’s range.  See MPEP 2131.03, citing Ex parte Lee, 31 USPQ2d 1105, 1106 (BPAI 1993) (plurality opinion; expanded Board) (stating that a prior art range specifically discloses the endpoints thereof for purposes of anticipation under 35 U.S.C. 102).  This, and the substantial overlap between 108’s T range(s) and claim 37’s support ‘108’s anticipation of said claim.  MPEP 2131.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 4-10 and 27-37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ekoue-Kovi et al., US 2017/0335204 (published 11/23/17; filed 5/19/17; US Prov’l Appl’n filed 5/19/16) (“’204”).  Regarding claims 4, 7-10, and 27-37, ‘204 teaches a method of removing H2S from a material such as crude oil or an aq. liquid such as “waste water associated with a hydrocarbon treatment system” (which is considered to qualify as a “petroleum refinery liquid” per claim 11), comprising contacting the material, at ~20oC to ~290oC (MPEP 2144.05), with an organic solution of i) an aldehyde such as acrolein (aka propenal) and ii) a base such as monoethanolamine triazine (“MEATZ”).  See ‘204 at, e.g., par. 4, 15-18, 28 32-35, 38, 42, and 70; clms. 1 and 16.  While ‘204 does not appear to specifically employ acrolein and MEATZ together, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, given ‘204’s teaching of the appropriateness/effectiveness of acrolein and MEATZ for its H2S removal purpose.  MPEP 2143 I.(A)&(E), 2144.06, and 2144.07.
Regarding claims 5-6, while ‘204 appears to be silent as to whether its components i) and ii) are added to/contacted with the material to be treated either as a single (mixed) composition or as/in separate compositions, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select and employ either option, given that those are the only two available.  MPEP 2143 I.(E), MPEP 2144.04 IV.C., citing, e.g., In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Note also that no invention is generally involved in the broad concept of performing simultaneously operations which have previously been performed in sequence.  See In re Tatincloux and Guy, 108 USPQ 125, 128 (CCPA 1955); In re Mink, 43 USPQ 456, 457 (CCPA 1939).

Claims 9, 27-28, and 37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘108.  Regarding claim 9, ‘108 also teaches the appropriateness of its method for removing H2S from water streams, rendering employing such water streams as the material to be treated prima facie obvious.  See ‘108 at, e.g., pp. 2-3 (“[Liquid or gas]” section) and p. 6 (last full par.); MPEP 2143 I.(B)&(G).
Additionally and/or alternatively regarding claims 27-28, ‘108 teaches the appropriateness of employing water as a solvent for its TMEDA and acrolein.  See ‘108 at, e.g., p. 5 (“[Optional ingredients]” section).
Additionally and/or alternatively regarding claim 37, ‘108 prefers conducting its method at 0 to 300oC or -30 to 150oC, rendering the claimed range prima facie obvious.  See id. at, e.g., p. 6 (mid-page: temp. ranges); MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ July 1, 2022
Primary Examiner
Art Unit 1736